This Court, in the decisions listed in the majority opinion, has heretofore, decided what does and does not constitute doing business in this State. In none of these cases had the Legislature defined what constituted doing business within the meaning of the act in question, and no decision was upon any such legislative definition. *Page 157 
In the case before us, the Legislature has, under Section 2 of Chapter 120, Laws of 1942, defined the term "retailer maintaining a place of business in this state" as follows:
"The term `retailer maintaining a place of business in this state' . . . shall mean and include any retailer . . . having or maintaining within this state, directly or by a subsidiary . . . any agent operating within this state under the authority of the retailer . . . irrespective of whether such . . . agent is located within this state permanently or temporarily, or whether such retailer . . . is admitted to do business within this state under its general laws."
This legislative definition is contrary to the former holdings of this Court on what constitutes doing business within the State. What the Legislature says, as above set out, shall constitute doing business within the State, would not, under the former decisions of this Court, come within the meaning of that term.
Is the Legislature bound by the decisions of this Court as to what shall constitute doing business in the State, and is its power limited to the definitions prescribed by this Court? With all deference to my brethren, I think not.
The state Constitution is not a grant but a limitation on legislative power. The Legislature may enact any law not expressly or inferentially prohibited by the Constitution of the State or Nation. State v. Edwards, 93 Miss. 704, 46 So. 964; St. Louis  S.F. Ry. Co. v. Benton County, 132 Miss. 325, 96 So. 689. Hence, the State Legislature has all political power not withheld by the State Constitution, or in conflict with the Constitution of the United States. Hinton v. Board of Supervisors of Perry County, 84 Miss. 536, 36 So. 565. Constitutional restriction by implication of the State's sovereign power to enact unlimited legislation for the public good is not favored, and the inhibition must appear plain and certain before it will be implied by the courts. Miller v. *Page 158 
State, 130 Miss. 564, 94 So. 706; State v. Board of Supervisors of Grenada County, 141 Miss. 701, 105 So. 541. Where, as here, the State Constitution is silent on the subject of legislation, the Legislature is supreme so long as the act is not in conflict with the Constitution of the United States. State v. Speakes,144 Miss. 125, 109 So. 129.
The majority opinion does not hold that there is any conflict between the act and any section of the State Constitution. It holds that the provision conflicts with the Federal Constitution. But in construing an identical act, the Supreme Court of the United States has held to the contrary in the case of State Tax Commission of the State of Iowa v. General Trading Co., 233 Iowa 877,  10 N.W.2d 659, 153 A.L.R. 602; General Trading Co. v. State Tax Comm., 322 U.S. 335, 64 S. Ct. 1028, 88 L. Ed. 1309, where it holds that such an act does not conflict with the Federal Constitution.
Where a question is Federal in its nature, the decisions of the Supreme Court of the United States are absolutely binding on the various state courts, and must be followed, regardless of the views of the latter courts, and even though such decisions are inconsistent with prior decisions of the state courts. 21 C.J. S, Courts, Sec. 206, p. 365; Chesapeake  O. Ry. Company v. Martin,283 U.S. 209, 51 S. Ct. 453, 75 L. Ed. 983. So the decisions of the Federal Court are binding as to the construction of the Federal Constitution. State of South Carolina v. Bailey, 289 U.S. 412, 53 S. Ct. 667, 77 L. Ed. 1292; 21 C.J.S., Courts, Sec. 206, p. 366, and cases there cited under Note 32.
There is nothing in the State Constitution to limit the power of the Legislature to act in this matter in the manner in which it has acted, and the Supreme Court of the United States has held in General Trading Company, etc., v. State Tax Commission of the State of Iowa, supra, that there is nothing in the Federal Constitution to restrict the power of the Iowa Legislature to so act and, *Page 159 
it seems to me, therefore that the power of the Mississippi Legislature, as exercised, is supreme.
The effect of the majority opinion, in my humble judgment, amounts to a rejection of the decision of the Supreme Court of the United States in General Trading Company, etc., v. State Tax Commission of the State of Iowa, supra, and, as I comprehend the law, this Court does not have that power on a question of the construction of the Federal Constitution.